UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT


                                      No. 97-10614


UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee,
                                          versus
ROBERT CLIFFORD COWAN,
                                                                     Defendant-Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                     (5:97-CR-23-1)


                                      April 10, 1998
Before POLITZ, Chief Judge, REYNALDO G. GARZA and DENNIS, Circuit Judges.
PER CURIAM:*
       Robert Clifford Cowan appeals his sentence, contending that the upward departure
from the sentencing guidelines resulted in an impermissible double enhancement. Having
considered the briefs and pertinent parts of the record, and finding neither error nor abuse
of discretion in the sentencing process or imposition, the sentence appealed is AFFIRMED.




    *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.